FILED
                             NOT FOR PUBLICATION
                                                                            NOV 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


PARLAD SINGH,                                    No.   15-70138

              Petitioner,                        Agency No. A095-176-561

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 14, 2017**
                               San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and SMITH,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William E. Smith, Chief United States District Judge
for the District of Rhode Island, sitting by designation.
      Singh applied for asylum, withholding of removal, and relief under the

Convention Against Torture on the basis of his involvement with the Akali Dal

Mann political party in India. An Immigration Judge (“IJ”) denied all relief and

ordered Singh removed to India. The Board of Immigration Appeals (“the Board”)

affirmed in a 2008 decision. We granted an unopposed motion to remand to the IJ

for a reexamination of his adverse credibility determination. On remand, the IJ

reexamined the record, denied all relief, and again ordered Singh removed to India.

The Board affirmed again in a 2011 decision. We denied Singh’s petition for

review, noting that Singh’s testimony contradicted his affidavits, and that the IJ

gave articulated, specific, and cogent reasons for his credibility findings. Singh v.

Holder, 571 F. App’x 576, 576 (9th Cir. 2014). Singh then petitioned the Board to

reopen his administrative proceedings. The Board denied the motion as untimely

and noted the absence of exceptional circumstances warranting sua sponte

reopening. See 8 C.F.R. § 1003.2(c).

      Singh now petitions for review of the Board’s denial of his motion to

reopen. A motion to reopen proceedings must be filed within ninety days after the

final administrative decision was rendered in the proceedings sought to be

reopened. 8 C.F.R. § 1003.2(c)(2). Singh has conceded that his motion is

untimely. Under the Board’s regulations, the ninety-day deadline shall not apply


                                           2
where there is evidence that circumstances have materially changed in the country

of removal, and such evidence was not previously available or could not have been

previously presented. 8 C.F.R. § 1003.2(c)(3)(ii). But Singh has not argued that

conditions in India have changed in any material way.

      Denials of motions to reopen proceedings are reviewed for an abuse of

discretion and reversed only if “arbitrary, irrational, or contrary to law.” Perez v.

Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). On appeal, Singh argues that the

Board abused its discretion, because it did not address the merits of his motion or

the evidence he presented. The merits of his motion deal only with alleged errors

in the Board’s 2008 and 2011 decisions. But Singh already appealed the Board’s

2008 decision. We vacated it. And he already appealed the Board’s 2011

decision. We denied his petition on the merits. Singh, 571 F. App’x at 576.

Although Singh may have come up with new arguments, see Brief of Petitioner at

8–24, Singh v. Holder, No. 11-73408 (9th Cir. Mar. 12, 2012) (failing to make the

arguments raised here), a motion to reopen proceedings is not a motion to renew a

prior petition for review.

      Singh also argues that his motion’s untimeliness does not strip the Board of

jurisdiction, and that the Board should have waived the deadline sua sponte and

corrected its 2011 decision. The Board possesses “limited discretionary powers” to


                                           3
reopen proceedings sua sponte at any time. In re Beckford, 22 I. & N. Dec. 1216,

1217–18 (B.I.A. 2000); 8 C.F.R. § 1003.2(a). But that power is exercised only in

“exceptional situations,” and the burden is on Singh to show that such a situation

exists. Beckford, 22 I. & N. Dec. at 1218. Singh has not identified any such

situation. The Board did not abuse its discretion in denying Singh’s motion as

untimely or in failing to waive the deadline sua sponte. The petition is DENIED.




                                          4